Citation Nr: 9905653	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  91-39 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel

INTRODUCTION

The veteran had active military service from April 1969 to 
January 1972.

In a VA Form 21-4138, dated in December 1989, the veteran 
initiated a claim alleging entitlement to service connection 
for PTSD.  In September 1990, the RO denied the veteran's 
claim.  The veteran was notified of the decision in the 
supplemental statement of the case issued later that month.  
A timely appeal of the aforementioned decision was not made.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision of the 
Montgomery, Alabama, Rating Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was 
submitted in December 1991.  The statement of the case was 
issued in November 1993.  The substantive appeal was received 
in January 1994.

The claim was remanded to the RO in June 1994 for review as 
set forth in Manio v. Derwinski, 1 Vet. App. 140 (1991), and 
to obtain information from the veteran concerning his 
inservice stressors.  In a May 1996 decision, the Board 
reopened the claim on the basis that new and material 
evidence had been submitted, and remanded the claim for 
further development. 


REMAND

As stated above, in a May 1996 decision, the Board reopened 
the claim of service connection for PTSD on the basis that 
new and material evidence had been submitted.  Such a 
determination carries with it a finding that the claim is 
well grounded.  Crowe v. Brown 7 Vet. App. 238 (1994).  
Therefore, there is a duty to assist the claimant in the 
development of facts pertinent to his or her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  From a careful review of the evidence in this case, 
the Board has determined that there is additional development 
that must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of the veteran's 
claim.  

In the remand portion of the May 1996 decision, the Board 
specifically requested that the veteran be afforded another 
opportunity to provide more detailed information regarding 
his in-service stressors.  As noted, the veteran did serve in 
a combat unit and has been diagnosed with PTSD.  The Board 
asked that the RO should have the U.S. Army and Joint 
Services Environmental Support Group (ESG), currently the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), verify any information that the veteran provided.

As presented in the remand, the military personnel records 
indicate that the veteran was stationed in the Republic of 
Vietnam from November 1969 to October 1970.  He served at 
Landing Zone English (North) with a combat unit in Company B 
(briefly), then the headquarters company, of the 4th 
Battalion, 503rd Infantry, 173rd Airborne Brigade.  It was 
further noted that the veteran related that he participated 
in ambushes where he witnessed the killing of civilians.  In 
one instance, the veteran reported that a Vietnamese baby was 
killed before him by a sergeant, who was later killed.  In 
his statement, he provided the sergeant's name.  

In response to the request for further development, the 
veteran provided additional information.  The veteran 
referred to an ambush where six to eight people were killed, 
and that he and another were assigned to guard the bodies.  
He named that person, and indicated that the individual had 
been wounded in action.  According to the veteran, the 
incident occurred somewhere between 1970 and 1971.  He also 
noted that the incident happened somewhere around 
"Bengson".  Although the veteran furnished such information 
to the RO, it was not forwarded to ESG as requested in the 
remand.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should request the assistance 
of the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR), formerly known as the United 
States Army & Joint Services 
Environmental Support Group (ESG).  
USASCRUR should be provided with all the 
information provided by the veteran in 
response to paragraph (1) of the May 1996 
remand, as well as his prior statements 
of record.  USASCRUR should be requested 
to verify the information provided by the 
veteran.

2.  The RO should readjudicate the issue 
of entitlement to service connection for 
PTSD.  If the claim is not resolved to 
the satisfaction of the veteran, the RO 
should furnish a supplemental statement 
of the case to the veteran and his 
representative, and they should be 
afforded an opportunity to respond 
thereto.

The case should then be returned to the Board after 
compliance with all appropriate appellate procedures. No 
action is required of the veteran until further notice. The 
Board expresses no opinion as to the ultimate determination 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


